Pigott, J. (dissenting).
I would affirm. In my view, the Appellate Division correctly applied harmless error analysis to defendant’s guilty plea, because this is a case in which an appellate court can, from the record, “determine whether an erroneous denial of a motion to suppress contributed to the defendant’s decision” to plead guilty (People v Grant, 45 NY2d 366, 379-380 [1978]). Moreover, the Appellate Division correctly ruled that Supreme Court’s error was harmless.
The evidence that Supreme Court failed to suppress—a crack cocaine pipe and an open bottle of rum—was not necessary to prove that defendant was guilty of driving while ability impaired. Even if the search of the stolen car had been suppressed, the People would have been able to introduce at trial the arresting officer’s observations of defendant’s intoxication and his statement to her that he had been smoking cocaine and drinking alcohol “non-stop for days.” It is true that defendant stated that he “was not planning on going to trial if [he] got a negative ruling” at the suppression hearing. But this does not mean that he would have gone to trial if Supreme Court had ruled in his favor with regard to the search of his car, but against him as to his statements to the arresting officer and other evidence of intoxication. It is noteworthy that defendant, during his persistent questioning of the arresting officer at the *721hearing, did not once ask her about the search of the car or the evidence recovered from it, but rather focused on whether his arrest had been lawful. Therefore, I don’t believe there is a “reasonable possibility” (Grant, 45 NY2d at 379) that if Supreme Court had merely suppressed the search of the car, Wells would have insisted on going to trial.
Accordingly, I respectfully dissent.
Chief Judge Lippman and Judges Read, Smith, Rivera and Abdus-Salaam concur with Judge Graffeo; Judge Pigott dissents and votes to affirm in an opinion.
Order reversed, defendant’s guilty plea vacated and case remitted to Supreme Court, Bronx County, for further proceedings on the complaint.